Citation Nr: 0907785	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1956 to May 1963, including service from 
October 1966 to December 1967 in the United States Navy in 
the waters outside Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and May 2003 rating decisions of 
the Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2003, the veteran testified during a personal 
hearing at the RO.  A transcript of this hearing is 
associated with the claims file.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006) that reversed a decision 
of the Board denying service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and sought to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), the Federal Circuit reversed and remanded 
the Court's 2006 Haas decision.

In the present case, the Haas case has impacted the claims of 
entitlement to service connection for type II diabetes 
mellitus.  As the Haas litigation has concluded, the Board 
will proceed at this time with adjudication this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for diabetes mellitus, type II to include 
as due to herbicide exposure in Vietnam.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The evidence indicates that the Veteran was first diagnosed 
as having diabetes mellitus, type II in 2000.  The records 
reflect that the Veteran had foreign sea service on board the 
USS Kitty Hawk.  (See DD-214).  The ship was stationed of the 
Gulf of Tonkin.  The veteran contends that although he was 
stationed on a vessel off the shore of Vietnam, he set foot 
in the Republic of Vietnam on three occasions.  There is no 
evidence in his personnel file that he served in Vietnam, or 
has service in other locations which involved duty or 
visitation in Vietnam.  However, the Veteran has submitted, 
in support of his claim, a May 2003 statement from another 
service member, D.M., Jr., who attested to running into the 
Veteran in Da Nang.  The statement was accompanied by the 
service member's DD-214.  Specifically, the service member 
stated that:  he was stationed in the Republic of the 
Philippines in early Spring of 1967 and that he performed 90 
days of temporary duty on Hon Tre Island near Nha Trang AB, 
in the Republic of Vietnam.  He encountered the Veteran while 
on a supply trip to Da Nang AB at the Base Exchange.  The DD-
214 reflects that the service member had almost three years 
of Foreign Service, but does not indicate whether any of the 
Foreign Service was in the Republic of Vietnam.  The Board 
finds that the service member's 201 file would be helpful in 
deciding this matter in that it should contain pertinent 
evidence of the service member's in service locations.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain D.M., Jr's 201 
file, and associate it with the claims 
file.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED TO NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




